Case 5:21-cr-00050-G Document17 Filed 03/02/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT FOR THE

WESTERN DISTRICT OF OKLAHOMA F IL E D
MAR 02 2021

CARMELITA REEDER SHINN, CLERK

)
) U.S. DIST. COURT, WESTERN DIST. OKLA.
Plaintiff, ) BS LD DEPUTY
-VSs- ) Case neo ke 0 1 = 0 5 0 G
)
)
)
)

UNITED STATES OF AMERICA,

CHRISTOPHER JAMES LaFEVER, Violations: 18 U.S.C. § 2252A(a)(2)(A)

18 U.S.C. § 2252. A(a)(5)(B)
Defendant.
INDICTMENT
The Federal Grand Jury Charges:

COUNT 1
(Distribution of Child Pornography)

Between on or about June 28, 2020 and on or about July 2, 2020, in the Western

District of Oklahoma,

knowingly distributed child pornography using a means and facility of interstate and
foreign commerce.

All in violation of Title 18, United States Code, Section 2252A(a)(2)(A), the penalty
for which is found at Title 18, United States Code, Section 2252A(b)(1).

COUNT 2
(Possession of Child Pornography)

On or about February 9, 2021, in the Western District of Oklahoma,

von en ene n eens CHRISTOPHER JAMES LaFEVER

 

knowingly possessed material containing images of child pornography that involved
Case 5:21-cr-00050-G Document17 Filed 03/02/21 Page 2 of 2

prepubescent minors and minors who had not attained twelve years of age, which were
produced using materials that were transported in and affecting interstate and foreign
commerce.

All in violation of Title 18, United States Code, Section 2252A(a)(5)(B), the penalty

for which is found at Title 18, United States Code, Section 2252A(bY(2).

  

A BILL:
LAL
FOREPERSON OF THE GRAND JURY

ROBERT J. TROESTER
Acting United States Attorney

Wb C Eta

MARK R. STONEMAN
Assistant United States Attorney
